Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 14 is canceled. 
Claims 1-13 and 15-21are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Restrepo et al. (2020/0280267) discloses “multi-level inverter includes a coupling to a DC power source and a coupling to an AC power source, a plurality of capacitors arranged to create a set of nodes, and a plurality of switches located between the capacitors and the AC power source. Switches are configured to create an AC bypass in which the capacitors coupled to the DC power source may be isolated from the AC power source. The AC bypass is utilized as one of the switching states in a switching sequence that provides enhanced performance including but not limited to reduced electromagnetic interference and ripple”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a compensator circuit coupled between a load and ground and configured to counteract a DC signal component of an AC signal at the load, the compensator circuit comprising: one or more cells, each of the one or more cells 

With respect to independent claim 12, the closest prior art reference Restrepo et al. (2020/0280267) discloses “multi-level inverter includes a coupling to a DC power source and a coupling to an AC power source, a plurality of capacitors arranged to create a set of nodes, and a plurality of switches located between the capacitors and the AC power source. Switches are configured to create an AC bypass in which the capacitors coupled to the DC power source may be isolated from the AC power source. The AC bypass is utilized as one of the switching states in a switching sequence that provides enhanced performance including but not limited to reduced electromagnetic interference and ripple”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which 

With respect to independent claim 21, the closest prior art reference Restrepo et al. (2020/0280267) discloses “multi-level inverter includes a coupling to a DC power source and a coupling to an AC power source, a plurality of capacitors arranged to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836